FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS                January 28, 2009
                            FOR THE TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                     Clerk of Court


    BERNICE BROWN, an individual,

                Plaintiff-Appellant,

    v.                                                   No. 07-6159
                                                  (D.C. No. 05-CV-896-HE)
    FARMERS INSURANCE COMPANY,                          (W.D. Okla.)
    INC., a foreign corporation,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and O’BRIEN, Circuit Judges.



         Bernice Brown appeals from the district court’s order granting summary

judgment to Farmers Insurance Company, Inc. (Farmers) on her claims for bad

faith and punitive damages, and its order that she pay the attorney fees incurred

by Farmers in filing a motion in limine to exclude her expert witnesses at trial.

We dismiss the appeal for lack of jurisdiction.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Ms. Brown sued Farmers for breach of contract, bad faith, and punitive

damages on the basis of its partial denial of an insurance claim for wind and

water damage to her home. The district court granted summary judgment to

Farmers on Ms. Brown’s bad faith and punitive damages claims, but denied

summary judgment as to her breach of contract claim.

       Prior to trial, Farmers filed a motion in limine to exclude the testimony of

five proposed expert witnesses because Ms. Brown failed to provide the required

disclosures. In response, Ms. Brown agreed to call four of the five as fact

witnesses only, but urged the court to overlook the failure to follow the rules as to

the fifth witness. In its order, the court concluded that the “failure to provide an

expert report . . . barely . . . is harmless . . . [and] the exclusion of [his]

testimony is not warranted.” Aplt. App. at 338. However, as a consequence of

Ms. Brown’s failure to comply with the rules, the court ordered her to pay

Farmers’s “reasonable attorney fees in connection with [its] motion.” Id. The

court directed the parties to confer and try to reach an agreement as to the

amount, but “[i]f an agreement is not reached, [Farmers] is directed to submit a

motion for determination of the amount of the fees[.]” Id. at 339.

       Shortly thereafter, Farmers served an offer of judgment on Ms. Brown

pursuant to Rule 68 of the Federal Rules of Civil Procedure. Ms. Brown accepted

the offer and the district court ordered the parties to prepare a proposed form of

judgment. The judgment submitted by the parties and entered by the court briefly

                                            -2-
described the history of the case, Farmers’s offer and Ms. Brown’s acceptance,

and granted judgment in favor of Ms. Brown “in the amount of $10,000.00,

exclusive of costs and attorney’s fees.” Aplee. Supp. App. at 6.

      The parties’ informal attempts to reach agreement on Farmers’s attorney

fees were unsuccessful, and the district court scheduled a hearing. 1 In the

meantime, Ms. Brown filed her notice of appeal from the court’s summary

judgment order on her claims for bad faith and punitive damages. Prior to the

hearing on attorney fees, the parties submitted a notice of settlement in which

they advised the court that they “have reached a settlement resolving [their]

pending attorneys’ fees motions[.]” R, Doc. 108 at 1. At the parties’ request, the

court struck the hearing.

      Farmers has filed a motion to dismiss Ms. Brown’s appeal. It also requests

attorney fees and costs pursuant to Rule 38 of the Federal Rules of Appellate

Procedure. We grant the motion to dismiss and deny the request for fees.

      “[A]n appeal ordinarily may not be taken from a consent judgment. That is

the well-accepted rule.” Mock v. T.G. & Y. Stores Co., 971 F.2d 522, 526

(10th Cir. 1992) (footnote omitted). Further, “[t]he general rule is that

interlocutory rulings merge into the final judgment of the court and become

appealable only once a final judgment has been entered. Accordingly, they


1
      Ms. Brown also filed a motion for attorney fees. The hearing was set to
resolve both motions.

                                         -3-
bec[o]me merged with the consent judgment[].” Id. at 527 (footnote omitted).

Admittedly, a party may reserve the right to appeal from a consent judgment,

however, those situations arise “where the party has expressly reserved the right

to appeal.” Id.

      Ms. Brown claims that she is not attempting to undo the consent judgment,

but “appeals only those issues which remain outside the scope of the consent

judgment.” Pl./Appellant’s Resp. To Def./Appellee’s Mot. To Affirm J. And

Dismiss Appeal at 5. She raises three arguments in opposition to the motion to

dismiss. First, she asserts that her acceptance was actually a new offer to resolve

her contract claim by asking the district court to enter judgment in her favor “for

all claims currently set for trial[.]” Aplee. Supp. App. at 3. At the same time,

however, she also asked the court to “enter judgment for [Farmers], pursuant to

the Court’s earlier rulings, on [her] bad faith and punitive damages claims.” Id.

This is neither a new offer nor an offer to resolve only the contract claim.

Instead, she specifically asked the court to enter judgment in favor of Farmers on

her bad faith and punitive damages claims.

      Second, Ms. Brown contends that the judgment was “negotiated with full

knowledge by Farmers that [she] wanted to appeal” the summary judgment order.

Pl./Appellant’s Resp. To Def./Appellee’s Mot. To Affirm J. And Dismiss Appeal

at 1. Setting aside the lack of any evidence to support this argument, “the scope

of a consent decree must be discerned within its four corners[.] . . . . [T]he

                                          -4-
instrument must be construed as it is written, and not as it might have been

written[.]” United States v. Armour & Co., 402 U.S. 673, 682 (1971); Sinclair

Oil Corp. v. Scherer, 7 F.3d 191, 194 (10th Cir. 1993). The judgment jointly

prepared by the parties contains no reservation of appellate rights as to the

summary judgment order, and absent such reservation, it merged into the final

judgment. Mock, 971 F.2d at 526-27. 2

      Third, Ms. Brown argues that the “plain language of the Judgment makes

clear that the sole remaining issue for trial in the case was settled. The other

issues had already been decided by the Court, and Ms. Brown asked that judgment

be entered so that she could appeal those issues.” Pl./Appellant’s Resp. To

Def./Appellee’s Mot. To Affirm J. And Dismiss Appeal at 4. More specifically,

she contends that the “negotiated language of the Judgment makes clear that the

consent portion of the Judgment encompasses only the breach of contract claim

because that was the only issue left for trial. . . . Only if the other claims were

within the scope of the consent judgment would a reservation have been

necessary.” Id. at 5-6. To the contrary, if Ms. Brown wanted to exclude the bad

faith and punitive damages from the scope of the judgment, it was incumbent on

her to “expressly reserve[] the right to appeal.” Mock, 971 F.2d at 527.


2
       A party may appeal a consent judgment in circumstances where she did not
actually consent, there was fraud in the procurement, mistake, or the court
entering the judgment lacked subject matter jurisdiction. Mock, 971 F.2d at 526
n.5. None of these exceptions are argued for by Ms. Brown.

                                          -5-
Ms. Brown’s settlement with Farmers, which did not contain a reservation of

rights to appeal the summary judgment order, divests us of jurisdiction to hear

this appeal. Id. (holding that orders and rulings that merge with consent

judgments “are subject to the general rule of non-appealability”).

      As stated above, the judgment entered by the district court did not resolve

costs or attorney fees. Even though the parties ultimately reached a settlement

resolving attorney fees and asked the court to strike the hearing, Ms. Brown

argues on appeal that “before sanctioning a party and ordering the offending party

to pay attorney fees, the court was required to grant [her] the opportunity to be

heard.” Aplt. Op. Br. at 19. Setting aside the fact that a party cannot agree to

vacate a hearing and then complain about not getting a hearing, “[a]n award of

attorneys’ fees is not final and appealable within the meaning of 28 U.S.C. § 1291

until it is reduced to a sum certain.” Am. Soda, LLP v. U.S. Filter Wastewater

Group, Inc., 428 F.3d 921, 924 (10th Cir. 2005).

      The appeal is DISMISSED.


                                                    Entered for the Court


                                                    John C. Porfilio
                                                    Circuit Judge




                                         -6-